 Case 19-10051        Doc 95    Filed 07/15/19 Entered 07/15/19 20:05:47      Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 ELAINA M. GUY,                                Chapter 13
                                               Case No. 19-10051-MSH
           Debtor.

                         OBJECTION OF U.S. BANK TRUST TO
                        CONFIRMATION OF CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust, N.A., as Trustee of the Tiki Series III Trust as

serviced by SN Servicing Corp. (“U.S. Bank Trust”) and objects to confirmation of the

Amended Chapter 13 plan of Elaina M. Guy (the “Debtor”). U.S. Bank Trust objects on

the grounds that the Debtor’s plan does not adequately provide for the secured claim of

U.S. Bank Trust. In support of its objection, U.S. Bank Trust states as follows.

                           STATEMENT OF MATERIAL FACTS

          1.    On December 6, 2007, the Debtor executed a promissory note in favor of

IndyMac Bank, F.S.B. for a loan in the amount of $411,000.00 (the “Note”).

Simultaneously, as security for her obligations under the Note, the Debtor granted a

mortgage (the “Mortgage”) on certain real property known as and numbered 11

Watson Street, Somerville, Middlesex County, Massachusetts (the “Property”).

          2.    The Note and the Mortgage have been assigned to U.S. Bank Trust.

                                    Bankruptcy Petition

          3.    On January 7, 2019, the Debtor filed a voluntary Chapter 13 petition with

this Court, commencing the above-captioned case. Doc. No. 1.



                                                                                            1
 Case 19-10051        Doc 95   Filed 07/15/19 Entered 07/15/19 20:05:47        Desc Main
                                 Document     Page 2 of 4


       4.     As of the petition date, the prepetition arrearage owed pursuant to the

Note and Mortgage totaled $311,181.44, with a total debt amount of $664,625.21,

pursuant to Proof of Claim No. 4-1 filed on March 18, 2019. Claim No. 4.

       5.     On February 20, 2019, the Debtor filed a 6-month Chapter 13 plan,

proposing to sell the Property and pay creditors in full within 6 months. Doc. No. 32.

       6.     On June 14, 2019, the Debtor filed an amended 60-month Chapter 13 Plan

(the “Plan”), proposing to sell the Property and “pay the full amount due the

mortgagee at the time of closing, including any pre-petition arrears.” Doc. No. 80. The

Plan also provides that if the Debtor cannot sell the Property by the end of the year, the

plan will be amended accordingly, but provides no specific alternative treatment for the

claim in the event a sale cannot be completed.

                        GROUNDS FOR OBJECTION TO PLAN

       1.     U.S. Bank Trust objects to confirmation of the Plan as it fails to comply

with the requirements of 11 U.S.C. § 1325(a)(6). A debtor must “be able to make all

payments under the plan and to comply with the plan” for a plan to be confirmed. 11

U.S.C. §1325(a)(6).

       2.     In this case, the proposed treatment of the secured claim is contingent

upon several factors, namely, the Debtor’s ability to find an able and willing buyer at a

price which will satisfy U.S. Bank Trust’s secured claim and receive Court approval of a

motion to sell the Property before the end of the year.

       3.     As the success of the Plan and the Debtor’s ability to pay creditors relies

solely on the completion of the sale of the Property by the end of this year, the sale of

                                                                                             2
 Case 19-10051      Doc 95    Filed 07/15/19 Entered 07/15/19 20:05:47        Desc Main
                                Document     Page 3 of 4


the Property may not occur and is increasingly unlikely to occur within the Plan’s

proposed timeframe, and the Plan provides no alternative treatment in the event the

Property cannot be sold, the Plan therefore fails to comply with 11 U.S.C. §1325 and this

Court should deny confirmation of the Plan as written.

       4.     U.S. Bank Trust reserves its right to object to any Motion filed by the

Debtor proposing to sell the Property without paying its secured claim in full.

       WHEREFORE, in light of the foregoing, U.S. Bank Trust respectfully requests

that this Court enter an order:

       (a) Denying confirmation of the Debtor’s Chapter 13 plan; and

       (b) Granting U.S. Bank Trust such other and further relief as is just and proper.


                                             Respectfully submitted,

                                             U.S. BANK TRUST NATIONAL
                                             ASSOCIATION, AS TRUSTEE OF THE
                                             TIKI SERIES III TRUST AS SERVICED BY
                                             SN SERVICING CORP.,

                                             By its attorneys,

                                             SASSOON AND CYMROT, LLP

                                             /s/ Stephanie E. Babin, Esq.
                                             Stephanie E. Babin, Esq. (BBO#689167)
                                             Richard C. Demerle, Esq. (BBO# 652242)
                                             Sassoon & Cymrot, LLP
                                             84 State Street
                                             Boston, MA 02109
                                             (617) 720-0099
                                             SBabin@SassoonCymrot.com
DATE: July 15, 2019




                                                                                           3
  Case 19-10051        Doc 95   Filed 07/15/19 Entered 07/15/19 20:05:47        Desc Main
                                  Document     Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 ELAINA M. GUY,                                 Chapter 13
                                                Case No. 19-10051-MSH
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Stephanie E. Babin, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby

certify that I have this 15th day of July 2019 served on behalf of U.S. Bank Trust, N.A.,

as Trustee of the Tiki Series III Trust as serviced by SN Servicing Corp., an Objection of

U.S. Bank Trust to Confirmation of Amended Chapter 13 Plan and this Certificate of

Service by causing copies hereof to be sent to all parties entitled to service per the

Federal Rules of Bankruptcy Procedure, by electronic mail via the Case Management /

Electronic Case Files (ECF) system and by first-class U.S. mail to all parties not

appearing electronically (M).

 Elaina M. Guy                                    Richard A. Mestone, Esq.
 11 Watson Street                                 Mestone & Associates LLC
 Somerville, MA 02144 (M)                         65 Flagship Drive, Unit A
                                                  North Andover, MA 01845 (ECF)
 John Fitzgerald, Esq.                            Carolyn Bankowski, Esq.
 Office of the US Trustee                         Chapter 13-12 Trustee Boston
 J.W. McCormack Post Office & Courthouse          P. O. Box 8250
 5 Post Office Sq., 10th Fl, Suite 1000           Boston, MA 02114 (ECF)
 Boston, MA 02109 (ECF)

                                               /s/ Stephanie E. Babin, Esq.
                                               Stephanie E. Babin, Esq.




                                                                                             1
